DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species A in the reply filed on 08 April 2021 is acknowledged.  The traversal is on the grounds that species B is the same as species A but with the addition of the housing (2).  This is not found persuasive because species B also has a distinct locking unit 40’ compared to the locking unit 40 found in species A. The requirement is still deemed proper and is therefore made FINAL.
It is noted that applicant indicates claims 1-9 as reading on the elected species. However, claim 6 requires the first retaining member be fixed to the operating shaft at the first end while the second retaining member is slidably mounted to the operating shaft, a feature only found in species B (see page 10, lines 23-26, as well as figs. 11-14). Therefore, claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking clam. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.
Claim 3 is objected to because it recites the acronym “ROV” without stating what the acronym stands for.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muchow (USP 6,003,548).
In regards to claim 1, Muchow discloses a subsea clamp connector comprising a base part (304), a first (302) and second (303) clamping element being articulately connected to the base part at a first end, and a locking unit comprising an operating shaft (350) with a first (336) and second (338) retaining member, each clamping element being provided with a holding member comprising a shoulder (area surrounding blocks 336, 338) and a slot (slot which receive blocks 336, 338) suitable for receiving the operating shaft and the retaining members in such a way that one retaining member will abut on each of the shoulders, wherein an anchoring means (308) is provided on the outer side of the first and second clamping elements, the anchoring means being able to anchor an actuating device to the clamping elements to enable a rotating 
In regards to claim 3, Muchow further discloses a torque bucket (348) is connected to one end the operating shaft of the locking unit, the torque bucket being connectable to a torque tool by means of an ROV (fig. 3 shows this capability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow as applied to claims 1 and 3 above, and further in view of Bekkevold (US 2008/0265568).
In regards to claim 2, Muchow further discloses the first and second retaining members of the locking unit are provided with internal threads being in engagement with a first and second 
However, Bekkevold teaches a similar clamp connector comprising first and second retaining members (16, 17) of the locking unit are provided with internal threads (18, 19) being in engagement with a first and second external thread (20, 21) on an operating shaft (7), the first and second external threads being threaded in opposite directions allowing the first and second retaining members to be moved towards or away from each other on the operating shaft by rotation of the operating shaft (see paragraph [0037]).
	It would have been obvious at the time of filing to one of ordinary skill in the art to provide the retaining members with opposite threading, in order to allow the clamp to be opened or closed by turning the shaft, as taught by Bekkevold at paragraph [0037].

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a subsea clamp connector comprising all limitations of the claims. 

EP 2,642,171A1 shows a clamp connector comprising a base part (10), first and second clamping elements (20, 30), an anchoring means (40,60), a locking unit (70) comprising a shaft (41, 43), and first and second retaining members (23, 24) but does not show or suggest the anchoring means being provided on the outer side of the first and second clamping members, or the torque bucket being connected to a holder being releasably engaged with one of the clamping elements.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar clamp connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/15/2021